
	
		I
		112th CONGRESS
		1st Session
		H. R. 1669
		IN THE HOUSE OF REPRESENTATIVES
		
			May 2, 2011
			Mr. Ackerman
			 introduced the following bill; which was referred to the
			 Committee on Transportation and
			 Infrastructure
		
		A BILL
		To amend title 23, United States Code, to establish a
		  disincentive with respect to States funneling proceeds from license plate sales
		  to partisan political organizations, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 License Plate Political Slush Fund Prevention Act of
			 2011.
		2.License plate
			 sales and political activity
			(a)In
			 generalChapter 1 of title
			 23, United States Code, is amended by adding at the end the following:
				
					167.License plate
				sales and political activity
						(a)Withholding of
				apportionments for noncomplianceThe Secretary shall withhold 15 percent of
				the amount required to be apportioned to any State under each of paragraphs
				(1), (3), and (4) of section 104(b) on October 1 of the first fiscal year
				beginning after the date of enactment of this Act, and on October 1 of each
				fiscal year thereafter, if the State does not meet the requirement of
				subsection (b) on that date.
						(b)RequirementA
				State meets the requirement of this subsection if the chief executive of the
				State certifies to the Secretary that the State, as of the date of the
				certification, does not provide to an organization that engages in covered
				political activity any proceeds resulting from the sale of a license plate in
				that State.
						(c)Effect of
				noncomplianceFunds withheld from a State under subsection (a)
				shall lapse and shall be deposited in the Treasury and used for deficit
				reduction (or, if there is no Federal budget deficit, for reducing the Federal
				debt, in such manner as the Secretary of the Treasury considers
				appropriate).
						(d)Covered
				political activity definedIn this section, the term
				covered political activity means the advocacy of the election or
				defeat of a candidate with respect to an election for a Federal, State, or
				local
				office.
						.
			(b)Clerical
			 amendmentThe analysis for
			 chapter 1 of title 23, United States Code, is amended by adding at the end the
			 following:
				
					
						167. License plate sales and political
				activity.
					
					.
			
